UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1113


LEIGH ANN HARRIS,

                Plaintiff - Appellant,

          v.

THE VANGUARD GROUP, INC.,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:15-cv-00382-MOC-DSC)


Submitted:   July 29, 2016                 Decided:   August 3, 2016


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leigh Ann Harris, Appellant Pro Se. Shalanna Lee Pirtle, Stacy
Kaplan Wood, PARKER, POE, ADAMS & BERNSTEIN, LLP, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Leigh    Ann   Harris   appeals   the   district   court’s     order

accepting the recommendation of the magistrate judge and denying

relief   in   her   employment   discrimination   action.      We    have

reviewed the record and find no reversible error.           Accordingly,

we affirm.     Harris v. The Vanguard Group, Inc., No. 3:15-cv-

00382-MOC-DSC (W.D.N.C. Jan. 8, 2016).         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                AFFIRMED




                                   2